                                                                           MLED
                                                                  U.S. OiSTRiCT COljjIi
                      IN THE UNITED STATES DISTRICT COURT^"''-
                     FOR THE SOUTHERN DISTRICT OF GEORGIA.^,                             ,
                                    DUBLIN DIVISION               Mira2l. PH3^ l6
                                                               CLERK,
LIZZIE DAVIS; PAMELA DAVIS;                    *                      SO, lXL .'V. GA.
DENNIS GREEN; JOHNNY MOODY; JOHN               *
SUBER; and SHIRLEY WILLIAMS,                   *
Individually and on Behalf of                  *
all Others Similarly Situated,                 *
                                               ■k


        Plaintiffs,                            *
                                               *


        V.                                     *        CV    317-022
                                               *


OASIS    LEGAL     FINANCE     OPERATING       *
COMPANY, LLC; OASIS LEGAL                      *
FINANCE, LLC; and OASIS LEGAL                  *
FINANCE HOLDING COMPANY, LLC,                  *
                                               *


        Defendants.                            *




                                        ORDER




        Plaintiffs in this putative class action have asserted claims

under the Georgia Payday Lending Act                  ("PLA") ,      O.C.G.A.       § 16-I7-I

et seq.,      and the Georgia Industrial Loan Act                 ("GILA") ,    O.C.G.A.        §

7-3-1 et seq.^            Presently before the Court is              Defendants'       motion

for judgment on the pleadings, which relies upon a case decided by

the Georgia        Supreme Court       while   this   case was        on     appeal.         Upon

review,      and with reluctance,          the Court must grant the motion and

dismiss      the   case   as   discussed below.




1 The Court previously dismissed Plaintiffs' claim for usury under
O.C.G.A.      § 7-4-18.        (See Order of Nov.     15,    2017,    Doc.    No.    38. )
                                I.    BACKGROUND


      Plaintiffs were personal injury plaintiffs in the State of

Georgia who had entered into what even this Court has referred to

as "loan agreements" with Defendant Oasis.^                  (See Orders of Nov.

15, 2017 & Dec. 12, 2019, Doc. Nos. 38 & 55.)                Oasis refers to the

subject agreements as "Nonrecourse Purchase Agreements."                              (See

Oasis' Mot. to Dismiss, Doc. No. 9, Exs. 1-6.)                     For purposes of

this Order, the Court will simply refer to the subject agreements

as   "Agreements."       In   any    event,     pursuant     to    the    Agreements,

Plaintiffs received money, in amounts of $3000 or less, to pay for

personal expenses while they pursued their personal injury claims

against third parties.          Plaintiffs were obligated to repay the

money through     any    damages     recovery from their           personal injury

claims.    The amount owed to Oasis upon recovery was on a graduated

basis    dependent   upon     the   time   it   took   for    resolution         of    the

personal injury claim plus certain fees.               If a plaintiff recovered

nothing    through   the    personal    injury    claim,      he   or     she    had    no

obligation to repay Oasis.

        The operative complaint in the case is the First Amended and

Recast Class Action Complaint filed in state court on March 30,

2017.      The   First     Amended    Complaint     alleges        that    the    named

Plaintiffs repaid Oasis at an annual percentage rate in excess of




2    For ease of reference, the Court collectively refers to all
three Defendants as the singular "Oasis."
100%.    Plaintiffs allege that the Agreements therefore violate the

PLA and GILA.


        On May 5, 2017, Oasis filed a motion to dismiss the complaint

based upon venue, forum nan conveniens, statute of limitations,

and a class action waiver in the Agreements.                    This Court concluded

that    the   forum   selection       clause    and    class   action   waiver       in   the


Agreements were unenforceable as against Georgia public policy.

(See Order of Nov. 15, 2017.)              Oasis appealed the decision.

        While the appeal was pending before the Eleventh Circuit, the

Georgia Supreme Court decided Ruth v. Cherokee Funding, LLC, 820

S.E.2d 704 (Ga. 2018).          The Ruth case also involved personal injury

plaintiffs      who   had    entered     into "financing         agreements" with            a

litigation      financing      company,    Cherokee       Funding.         Id.   at       707.

Similar to the case at bar, the Ruth plaintiffs were provided funds

for personal expenses, the repayment of which was contingent upon

the success of their personal injury lawsuits.                          Id.      The Ruth

plaintiffs      similarly       asserted       that     the    financing      agreements

violated the Georgia PLA and GILA.                Id. at 708.

        The Georgia Supreme Court affirmed the dismissal of the Ruth

complaint, holding that the financing agreements did not involve

"loans"       because       repayment     was     contingent        upon      successful

resolution of the plaintiffs' personal injury lawsuits.                              Id. at

709-10.       Thus, the PLA and GILA did not apply to the financing

agreements.        The      Georgia     Supreme       Court    concluded      that    "[a]n

agreement that involves such a contingent and limited obligation
                                            3
of repayment is not a     ^contract requiring repayment,
                                                       ' as those

words are commonly and ordinarily understood in the context of the

law of usury."   Id. at 710 (quoted sources omitted).

     On August 28, 2019, the Eleventh Circuit affirmed this Court's

Order denying Oasis's motion to dismiss and remanded the matter

candidly noting "we think the district court got it right."            Davis

V. Oasis Legal Fin. Operating Co., 936 F.3d 1174, 1180 (ll'^'^ Cir.

2019).    On December 19, 2019, Oasis filed the instant motion for

judgment on the pleadings contending that the Ruth case forecloses

Plaintiffs' Georgia FLA and GILA claims.         Plaintiffs have opposed

the motion, arguing that their         case   may be   saved   by a   Second

Amended and Recast Class Action Complaint, which they now seek

leave to file.




                         II.   LEGAL STANDARDS


     "After the pleadings are closed — but early enough               not to

delay trial — a party may move for judgment on the pleadings."

Fed. R. Civ. P. 12(c).    A motion for judgment on the pleadings is

governed by the same standard as a Rule 12(b)(6) motion to dismiss.

Carbone v. Cable News Network, Inc., 910 F.3d 1345, 1350 (11^*^ Cir.

2018) .   "Judgment on the pleadings is proper when no issues of

material fact exist, and the moving party is entitled to judgment

as a matter of law based on the substance of the pleadings and any

judicially noticed facts."     Cunningham v. Dist. Attorney's Office

for Fscambia Cnty., 592 F.3d 1237, 1255 (ll^h Cir. 2010) (quoted
                                   4
source omitted).            When considering a motion for judgment on the

pleadings, the        Court       must "accept             as   true    all    material      facts

alleged in the non-moving party's pleading, and . . . view those

facts in the light most favorable to the non-moving party."                                  Perez

V. Wells Fargo N.A., 774 F.3d 1329, 1335 (ll^i^ Cir. 2014).                                  When,

however,     on     the     basis    of       a       dispositive       issue    of     law,     no

construction        of the       factual      allegations         of    the    complaint       will

support    the      cause    of     action,       dismissal        of    the    complaint       is

appropriate.        See Allen v. USAA Gas. Ins.^ Co., 790 F.3d 1274, 1278

(11^'^ Cir. 2015) (applying Rule 12(b) (6) standard).

      Further,       when    a    party      seeks leave         of    court to       amend    its

pleading, "the        court should freely                  give leave         when justice so

requires."     Fed. R. Civ. P. 15(a) (2).                  The district court, however,

need not "allow an amendment (1) where there has been undue delay,

bad   faith,        dilatory       motive,            or   repeated      failure        to    cure

deficiencies by amendments previously allowed; (2) where allowing

amendment would cause undue prejudice to the opposing party; or

(3) where amendment would be futile." Bryant v. Dupree, 252 F.3d

1161, 1163 (ll^h cir.             2001) .         Here, the       parties       disagree       with

respect to whether Plaintiffs' proposed amendment would be futile.




                                  III.       LEGAL ANALYSIS


      In response to Oasis's motion for judgment on the pleadings.

Plaintiffs     do    not    necessarily           disagree       that the       First    Amended

Complaint does        not state          a   legally cognizable claim                 under the
                                                  5
Georgia PLA and GILA after the Ruth decision.          Indeed, pursuant to

the    Agreements   entered   into   by   Plaintiffs   in   this   case,   each

Plaintiff's obligation to repay the money received from Oasis is

unequivocally contingent upon the individual Plaintiff's recovery

from his or her legal claim against a third party.

       Rather, Plaintiffs seize upon the Ruth court's discussion of

an argument raised by the plaintiffs therein that the contingent

repayment obligation in their financing agreements was illusory.

In Ruth the plaintiffs argued that because Cherokee Funding only

makes loans when the risk that the contingency will fail to arise

is "close to null," the contingency is a sham, i.e., an attempt to

evade the usury laws.         Ruth, 820 S.E.2d at 710-11.          The Georgia

Supreme Court stated:

       It is easy to imagine an agreement with a sham contingent
       repayment provision that reflects an attempt to evade
       the usury laws.   And a court properly presented with a
       claim that a contingent repayment provision is a sham
       should look beyond the text of the agreement to
       "penetrate to the substance" and perhaps find an
       unlawful loan, notwithstanding the contingency.

Id. (quoted source omitted).         The Georgia Supreme Court, however,

found that the Ruth plaintiffs' complaint did not allege that the

contingencies in the financing agreements were illusory; thus, the

complaint failed to state a claim under the PLA or GILA.                Id. at

711.


       In this case. Plaintiffs seek to amend the PLA claim in their

complaint to allege that the repayment obligation of the Oasis

Agreements is illusory because Oasis never, or virtually never,
                                      6
bore any risk of non-repayment.^         In support of their illusory

contention, Plaintiffs provide the affidavit of Dr. John Douglas

Cook, a mathematician, who purports to demonstrate to the Court

that the probability of Oasis losing money on just over 50 of these

Agreements with similarly situated plaintiffs is so slight that

for the large number of Agreements Oasis actually enters into,

"the   risk   of   losing   money   on   them   in   the    aggregate   is

infinitesimally small."     (See Cook Aff.      7, Ex. A to Pis.' Resp.

to Mot. for J. on the Pleadings, Doc. No. 64.)             Stated another

way. Plaintiffs allege that Oasis's exorbitant interest rate was

high enough that the effective risk of loss is zero.        (See Proposed

Second Am. Compl., Doc. No. 59-1, 1 51 (alleging Oasis "cannot

lose money in the aggregate, as any loss on an individual claim

will have no impact on the overarching scheme").)




2 Plaintiffs also seek to dismiss their GILA claim, but add a claim
for violation of O.C.G.A. § 44-12-24. Section 44-12-24 prohibits
the assignment of rights of action for personal torts. Here, in
their proposed Second Amended Complaint, Plaintiffs assert in
conclusory fashion that the Oasis Agreements assigned some or all
of their rights of actions for personal torts to Oasis; thus, the
Agreements are illegal and void ab initio.         The Agreements,
however, explicitly state that Oasis is not entitled to any control
over Plaintiffs' personal injury claims. (See Proposed Second Am.
Compl., Doc. No. 59-1, Exs. B & C, if 2.2, 2.5; Exs. D-G, ff 3.2,
4.1.) Rather, the Agreements only grant Oasis an interest in the
proceeds of their claims.   Georgia courts have held that this is
not sufficient to violate Section 44-12-24.   See, e.g., Sheppard
V. State Farm Fire & Cas. Co., 475 S.E.2d 675, 676 (Ga. Ct. App.
1996); Santiago v. Klosik, 404 S.E.2d 605, 606 (Ga. Ct. App. 1991);
Shook V. Pilot Life Ins. Co., 373 S.E.2d 813, 815 (Ga. Ct. App.
1988). The Agreements simply do not constitute illegal assignments
of personal injury claims and an amendment to add such claim would
be futile.
                                    7
       The problem with Plaintiffs' aggregation argument is that

this Court is obligated to evaluate the adequacy of the FLA claim

with     respect      to    each    individual      Plaintiff,    that       is,    on     a

transaction-by-transaction basis.                 In doing so, the Court cannot

conclude,       and   there      are    no   allegations,      that    the    repayment

contingency in an individual Agreement is illusory.                       The overall

profitability of Oasis's business notwithstanding. Oasis bore a

real risk with regard to each Plaintiff in this case that it would

receive    nothing         if   that    Plaintiff   recovered     nothing         for    the

personal injury claim.             Not only does Dr. Cook concede this point

in his affidavit, noting that there are a number of individual

transactions in which Oasis had not been repaid, but the Georgia

Supreme Court noted:            "It is unclear whether the outcome of yet-

to-be resolved litigation ever can be certain enough to render a

contingency based on the result of pending litigation illusory."

Ruth, 820 S.E.2d at 711 n.l6.

       The Court therefore is constrained to conclude that the Ruth


decision forecloses Plaintiffs' claims under the PLA and GILA in


their First Amended Complaint and the PLA claim in their proposed

Second    Amended      Complaint.         The   Court   must   note,    however,        the

passage    quoted     by the       Eleventh     Circuit in     this   case    regarding

public policy.        The Eleventh Circuit observed:             "It is the duty of

all    courts    of   justice      to    keep   their   eye    steadily      up    on   the

interests of the public, . . . and when they find an action is

founded up on a claim injurious to the public . . . to give no
countenance or assistance in foro civili."         Davis v. Oasis Legal

Fin. Operating Co., 936 F.3d 1174, 1176 (11^^ Cir. 2019).             Here,

the Georgia Supreme Court may have abdicated this responsibility

in the Ruth case when it failed to find "any meaningful distinction

between a '^contract requiring repayment' [under the GILA] and an

agreement pursuant to     which   ^funds   are   advanced to be   repaid'

[under the PLA]."      See Ruth, 820 S.E.2d at 710.       Nevertheless,

this Court will apply Ruth as it must.




                            IV.   CONCLUSION


        Upon the foregoing. Defendants' motion for judgment on the

pleadings (doc. no. 56) is hereby GRANTED.        Plaintiffs' motion for

leave to amend their complaint (doc. no. 59) is DENIED.        The Clerk

is directed to CLOSE this case, terminating           all deadlines and

motions, and ENTER JUDGMENT in Defendants' favor^____      .
        ORDER ENTERED at Augusta, Georgia, this '^/      day of January,

2020.




                                       UNITED STATES DISTRICT     J
